The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.160, RSMo Supp. 1997, relating to House Committee Substitute for Senate Committee Substitute for Senate Joint Resolution No. 24, 89th General Assembly, Second Regular Session (1998). The summary statement which you have submitted is as follows:
    Authorizes the State to issue bonds to fund distributions by the Missouri Clean Water Commission of water and sewer grants or loans to counties, municipalities, sewer and water districts for design, construction or improvements to public sewage collection and treatment facilities, drinking water systems and stormwater control projects.
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the ballot measure or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                             JEREMIAH W. (JAY) NIXON Attorney General